Title: John Webbe: Defense Renewed, I, 27 November 1740
From: Webbe, John
To: Franklin, Benjamin


The principal End proposed by the Plan of a Magazine, lately published in this Paper, was to lay open the Nature of the Constitutions of the several Colonies, and to give a monthly Account of the Alterations made in each, with the Reasons inducing the Legislature for making such Alterations. The Materials, for executing the first Part, are the Charters and Statute Books; and for the second, the Votes and Proceedings of each Colony.
To perform a Work of that Nature, and even to render it highly useful, demanded no greater Skill than what is requisite in a common Solicitor for the drawing up a Brief. Perhaps the Plan was an Evidence that the Writer’s Capacity extended at least so far. This Conjecture may be strengthened, when it is considered that Mr. Franklin, rather than be without the Merit, if any, of the Performance, resolved, at all Events, to outdo Bathyllus. Bathyllus claimed some Lines of Virgil before he owned himself to be the Author. The Gazetteer called the Plan his, even after it had been publickly avowed by the Writer. Whether the Scheme discover’d such Qualifications in the Person that drew it up, as are equal to those of an ordinary Sollicitor I know not? (Tho’ I believe Mr. Franklin would think it a great disparagement to his Understanding to have it placed on such a Level:) But if the Affirmative in the Question be admitted, it follows that the Publisher of the Plan undertook Nothing that he was unequal to. Yet, tho’ he proposed to furnish the Reader with a Narration of Matters of Fact, he was far from promising to give them, with the Graces of Narration. The Graces here meant, consist in the Brevity, Perspicuity and Purity of Expression, in the Symmetry or just Arrangement of the Sentiments, and in the harmonious Disposition of the larger Branches. Nature, when aided by genteel Conversation, has sometimes, tho’ rarely, furnished the first; but the two latter can only be obtained by an accurate Study of polite Authors; agreeable to a common Remark which every School-Boy learning his Rhetorick must be acquainted with.
In mentioning the Ornaments of Narration, Transitions should not be omitted, which, to render natural and easy, sometimes cost no small Pangs to the Writer in the Production; but if he is happily delivered of them, they add great Beauty to his Discourse, and insensibly lead on the Reader in the Perusal of it. Yet they are not always to be made Use of; for it is often necessary to pass abruptly from one Subject to another, and avoid a Connection of Thought, tho’ it should spontaneously offer itself. The Justness of these Observations, as they are only founded on my own Experience and on the Result of such Reflections as suggested themselves on this Occasion, is, therefore, not to be relied on: Nor is it to my present Purpose, to enter into any particular Discussion of the Beauties that constitute good Writing; for all that is necessary for me to say at this Time, in Regard to that Subject, is, that the Publisher of the Plan, was not so vain as to think he could touch any of them. He appealed to the Public for the Decision of that Point, by printing his Scheme, and thereby furnished them with Matter sufficient to ground a Judgment upon. To place in a clear and advantageous Order many various Matters in one short Piece, to handle some Points, not of the least Difficulty and Delicacy, with a Justness of Reasoning, and all with a Propriety of Expression, was what he attempted in the Plan. The Plan, then, if well performed, was an Evidence that the Superstructure would be well executed, and Vice versa. But as he has met with no Incouragements, but rather Discouragments in his proposed Undertaking, he, therefore, concludes that the Judicious have passed Sentence on the Specimen of his Qualifications for the Work, as an ignorant, stupid Performance.
It is a Misfortune to him not to have thought, like the Gazetteer, of inserting in his intended Magazine, Proclamations and controversial Essays, i.e. Essays towards or Preludes to Controversies, but not the Controversies themselves. Perhaps he might then, have as reasonably hoped for a Share in the public Favour, as the Gazetteer: For Pieces of such an extraordinary Kind cannot fail of Success, being not only humorous and comical, but extremely improving, and highly suitable to the Taste of Petty-Chapmen, to whom, provided they take off large Quantities of Paper, the Gazetteer has laid himself under a constant Obligation of furnishing them with large Quantities of Wit.
In Opposition to so inimitable a Writer, it would be a vain Attempt for the other to persist in his Undertaking. Besides that, he is informed that another Magazine, or rather a monthly News-Paper, like that advertised in the Gazette, will be carried on by the Printer of the Mercury. Therefore, That which was proposed by the Plan, is dropped for the present; and the Publisher of it humbly craves Pardon of the Public for troubling them with his Proposals. But he cannot help saying that it is a false Representation, occasioned thro’ Want of Candour or Want of Attention, for any one to alledge, that he promised to perform, what was an Excess of Vanity in him to pretend to execute: For it appears from the Case, as it is truly stated above, that he undertook Nothing, but what was within the Compass of a very mean Capacity, when it falls in with a laborious Disposition.
Should it be objected, that he published his Plan as a Specimen of his Talents for Writing, imagining himself to be possessed of such as were capable of embellishing the Work proposed, and therefore a plain Proof of his being a vain, ignorant Pretender: He has several Things to offer in excuse. First, that the Gazetteer who was generally reputed a Man of clear Understanding, and fine Observation, highly approved of the Plan, even before it had received it’s last Improvements. That the Writer’s Offering it to the Judgement of the Public did, by no Means, imply a vain Confidence in his own abilities. And lastly, his great Resignation and Humility in acknowledging the Just Censure passed on his Essay, joined to his hearty Repentance, as well for that as other Sins of the like Kind he has heretofore been guilty of, together with a sincere Promise of Amendment for the future. These Premises being duly weighed and considered, he throws himself on the Mercy of the Public as a proper Object for their Forgiveness. Yet he wou’d not be understood to cut himself off from a necessary Self-defence when his Character is unfairly attacked; nor, therefore, from prosecuting the Dispute that now lies between Mr. Franklin and him, which he did not undertake to vindicate himself from being a bad Writer (for to that Accusation he has already pleaded GUILTY) but from the Charge of being a bad Man.
J.W.
(The Remainder of the Detection promised in our last is deferred.)
